DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11 October 2019 and 6 January 2021 were filed on and after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. US 2017/0133889.
Regarding Claims 1 and 12, Yeo teaches a wireless power transceiver device (230, fig. 2), comprising: 
an energy module (293. fig. 2); 
a magnetic interfacing unit comprising at least one transceiver coil (231a or 232a, fig. 2); 
a controller (210, fig. 2) coupled to the magnetic interfacing unit, and configured to generate one of a first control signal and a second control signal based on at least one first parameter of the energy module and at least one second parameter of one of a plurality of external devices (external electronic device, refer to [0014]-[0015]); 
a bi-directional driver (220, fig. 2) coupled to the magnetic interfacing unit and the controller, and configured to: 
transmit at least one of a first AC signal having a first frequency and a second AC signal having a second frequency different from the first frequency through the at least one transceiver coil if the first control signal is received from the controller (wireless transmission mode …output a control signal capable of controlling the conversion circuit 220 so that the conversion circuit 220 may generate AC power corresponding to the relevant frequency and/or relevant wireless charging scheme, refer to [0127] and [0130]); and 
receive at least one of the first AC signal having the first frequency and the second AC signal having the second frequency through the at least one transceiver coil  if the second control signal is received from the controller (wireless power reception mode … If the controller 210 determines the wireless power reception mode, the controller 210 may control the transmission/reception switch 240 to switch a connection path of the conversion circuit 220 to the buck converter 291.  In the wireless power reception mode, the electronic device 200 may receive wireless power through the wireless power transceiver 230 (e.g., via a first coil 231a, a second coil 232a, etc. in a first wireless power transceiver 231, a second wireless power transceiver 232, etc., respectively, refer to [0113]-[0114]).
Regarding Claim 2, Yeo teaches all of the limitations of Claim 1, and further teaches wherein the energy module  is coupled to the controller  and the bi-directional driver  and configured to: transmit a DC signal to the bi-directional driver if the controller  transmits the first control signal to the bi-directional driver; and receive the DC signal from the bi-directional driver  if the controller  transmits the second control signal to the bi-directional driver (refer to [0120]-[0125]).
Regarding Claim 3, Yeo teaches all of the limitations of Claim 2 and further teaches wherein the controller  is configured to: receive the at least one first parameter of the energy module; receive the at least one second parameter of one of the external devices; and generate one of the first control signal and the second control signal based on the at least one first parameter and the at least one second parameter (receive the at least one first parameter of the energy module , refer to [0122]).
Regarding Claims 4 and 13, Yeo teaches all of the limitations of Claims 3 and 12 and further teaches wherein the bi-directional driver  comprises a bridge circuit comprising a first leg  of switches , a second leg  of switches , and a third leg  of switches (220, fig. 2).
Regarding Claim 18, Yeo teaches all of the limitations of Claim 13 and further teaches comprising generating the first control signal if the at least one second parameter indicating a second state of charge of one of the external devices is less than the at least one first parameter indicating a first state of charge of the energy module (figs. 15A-15E and refer to [0175]).
Regarding Claim 19, Yeo teaches all of the limitations of Claim 18 and further teaches comprising generating the second control signal if the at least one second parameter indicating the second state of charge of one of the external devices  is greater than the at least one first parameter indicating the first state of charge of the energy module (figs. 15A-15E and refer to [0175]-[0189]).
Regarding Claim 5, Yeo teaches all of the limitations of Claim 2 and further teaches wherein the bridge circuit comprises a third leg  of switches  coupled in parallel to the first leg  of switches  and the second leg  of switches , wherein the third leg  of switches  is configured to tap the at least one transceiver coil  at a predefined location to vary a number of turns of the at least one transceiver coil (fig. 2).
Regarding Claims 6 and 14, Yeo teaches all of the limitations of Claims 5 and 13 and further teaches wherein the bi-directional driver  is configured to: control the first leg  of switches  and the third leg  of switches  to drive a first number of turns of the at least one transceiver coil  to transmit at least one of the first AC signal and the second AC signal to one of the external devices  if the first control signal is received from the controller (figs. 15A-15E and refer to [0175]-[0189]).
Regarding Claims 7 and 15, Yeo teaches all of the limitations of Claims 6 and 14 and further teaches wherein the bi-directional driver  is configured to: control the 
Regarding Claims 8 and 16, Yeo teaches all of the limitations of Claims 7 and 12 and further teaches wherein the bi-directional driver  is configured to: receive the DC signal representative of a DC voltage of an input power from the energy module  if the first control signal is received from the controller; convert the DC signal to at least one of the first AC signal having the first frequency and the second AC signal having the second frequency; and transmit at least one of the first AC signal having the first frequency and the second AC signal having the second frequency to one of the external devices  through the at least one transceiver coil (figs. 15A-15E and refer to [0175]-[0189]).
Regarding Claims 9 and 17, Yeo teaches all of the limitations of Claims 7 and 16 and further teaches wherein the bi-directional driver  is configured to: receive one of the first AC signal having the first frequency and the second AC signal having the second frequency from one of the external devices  through the at least one transceiver coil  if the second control signal is received from the controller; convert one of the first AC signal and the second AC signal to the DC signal; and charge the energy module  using the converted DC signal (figs. 15A-15E and refer to [0175]-[0189]).
Regarding Claim 10, Yeo teaches all of the limitations of Claim 7 and further teaches wherein the at least one transceiver coil is magnetically coupled to at least one 
Regarding Claim 11, Yeo teaches all of the limitations of Claim 7 and further teaches wherein the at least one first parameter comprises a first state of charge of the energy module , power of the energy module , voltage of the energy module , and frequency band type of the wireless power transceiver device  and the at least one second parameter comprises a second state of charge of one of the external devices , power of one of the external devices , voltage of one of the external devices , and frequency band type of one of the external devices (refer to [0191]-[0199]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        29 September 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836